UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARELL NAUTIGUE JENKINS,

                                  Plaintiff,

                          v.                                    No. 19-CV-10728 (KMK)

 OFFICER STOKEOKE(S); JOHN DOE,                                  ORDER OF SERVICE

                                 Defendants.



KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated at Mid-State Correctional Facility, brings this pro se

Action under 42 U.S.C. § 1983, alleging that a correction officer colluded with an inmate to

assault him while he was at Downstate Correctional Facility. By Order dated January 16, 2020,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”).1

                                           DISCUSSION

A.     Service on Correction Officer Stokeoke

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and Amended Complaint until the Court reviewed the Amended Complaint and

ordered that a summons be issued. The Court therefore extends the time to serve until 90 days

after the date the summons is issued. If the Amended Complaint is not served within that time,

Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63

(2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time for

service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant Correction Officer Stokeoke through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the Action if Plaintiff fails to do so.

B.      John Doe Inmate

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the Amended Complaint, Plaintiff

supplies sufficient information to permit the New York State Attorney General’s Office to

identify the John Doe Inmate who assaulted him on January 17, 2018, at Downstate Correctional

Facility. It is therefore ordered that the New York State Attorney General’s Office, who is the

attorney for and agent of the New York State Department of Corrections and Community

                                                   2
Supervision, must ascertain the identity of the John Doe whom Plaintiff seeks to sue here and the

address where the defendant may be served. The New York State Attorney General’s Office

must provide this information to Plaintiff and the Court within sixty days of the date of this

Order.

         Within thirty days of receiving this information, Plaintiff must file a second amended

complaint naming the John Doe defendant. The second amended complaint will replace, not

supplement, the Amended Complaint. Once Plaintiff has filed a second amended complaint, the

Court will screen the second amended complaint and, if necessary, issue an order directing the

Clerk of Court to complete the USM-285 forms with the address for the named John Doe

defendant and deliver all documents necessary to effect service to the U.S. Marshals Service.

C.       Local Civil Rule 33.2

         Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this Action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the Amended Complaint, the correction officer defendant must serve responses to

these standard discovery requests. In the responses, Defendant must quote each request

verbatim.2

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package.




         2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                  3
         The Clerk of Court is further instructed to complete a USM-285 form with the address for

Correction Officer Stokeoke and deliver all documents necessary to effect service on this

defendant to the U.S. Marshals Service.

         The Clerk of Court is further instructed to mail a copy of this Order and the Amended

Complaint to the Attorney General of the State of New York at: 28 Liberty Street, New York, NY

10005.

         Local Civil Rule 33.2 applies to this action. Within 120 days of service of the Amended

Complaint, the correction officer defendant must serve responses to these standard discovery

requests. In the responses, Defendant must quote each request verbatim.

SO ORDERED.

 Dated:     April 6, 2020
            White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge




                                                 4
          DEFENDANT AND SERVICE ADDRESS


Correction Officer Stokeoke
Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, NY 12524-0445
